DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18is/are rejected under 35 U.S.C. 102(a)(1) as being unpantable over Takeda (US20150210318A1).
	Claim.10 Takeda discloses a method for controlling a steer-by-wire steering system for motor vehicles (the stability control device includes a steer-by-wire controller that controls a turning amount), the steering system comprising a steering actuator which acts on steered wheels of the motor vehicle and is electronically controlled in accordance with a steering request, a feedback actuator which transmits 
	Claim.11 Takeda discloses wherein the at least one steering function has a steering function configured to provide damping of the steering, a steering hysteresis, and/or configured to reset the steering wheel to center (see at least fig.1-3, abstract, a turning amount for returning the host vehicle to the center of a lane when the host vehicle has departed from the center of the lane, p51-52).
	Claim.12 Takeda discloses wherein the first limiter limits the output value of the at least one steering function in accordance with at least one parameter selected from the group comprising a vehicle speed, an angular speed of the motor of the feedback actuator, a torque applied at the steering wheel, and a steering wheel steering angle (see at least fig.1-6, element 6 is a steering wheel, element 8 is a 
	Claim.13 Takeda discloses wherein the first limiter has a maximum permissible motor torque for each value of the relevant parameter (see at least fig.1-6, 11 element 6 is a steering wheel, element 8 is a reaction force motor, element 13 is a turning motor, element 4 is a SBW controller, abstract, a steering amount of the steering unit, a turning amount for suppressing the yaw angle, p51-52, an adder 20c outputs a value as the final command steering reaction force torque to the electric current driver 23, p58-61, a limiter processing unit 32i).
	Claim.14 Takeda discloses wherein the first limiter limits the output value of the at least one steering function to a limited basic motor torque, wherein the limited basic motor torque is calculated by applying an upper limiting value and a lower limiting value to the basic motor torque(see at least fig.1-6, 11 element 6 is a steering wheel, element 8 is a reaction force motor, element 13 is a turning motor, element 4 is a SBW controller, abstract, a steering amount of the steering unit, a turning amount for suppressing the yaw angle, p51-52, an adder 20c outputs a value as the final command steering reaction force torque to the electric current driver 23, p58-61, a limiter processing unit 32i).
	Claim.15 Takeda discloses wherein the upper and lower limiting values are calculated as a function of the vehicle speed(see at least fig.1-6, 11 element 6 is a steering wheel, element 8 is a reaction force motor, element 13 is a turning motor, element 4 is a SBW controller, abstract, a steering amount of the steering unit, a turning amount for suppressing the yaw angle, p51-52, an adder 20c outputs a value as the final command steering reaction force torque to the electric current driver 23, p58-61, a limiter processing unit 32i).

	Claim.17 Takeda discloses wherein a second subgroup of steering functions is provided with at least one steering function whose output value is input into the summing element for the adaption of the basic motor torque (see at least fig.1-6, 11 element 6 is a steering wheel, element 8 is a reaction force motor, element 13 is a turning motor, element 4 is a SBW controller, abstract, a steering amount of the steering unit, a turning amount for suppressing the yaw angle, p51-52, an adder 20c outputs a value as the final command steering reaction force torque to the electric current driver 23, p58-61, a limiter processing unit 32i).
	Claim.18 Takeda discloses a steer-by-wire steering system for motor vehicles (the stability control device includes a steer-by-wire controller that controls a turning amount), comprising a steering actuator which acts on steered wheels of the motor vehicle, and is electronically controlled in accordance with a steering request, a feedback actuator which transmits reactions at the road to a steering wheel, and a control unit which controls the feedback actuator(see at least fig.1-3, element 6 is a steering wheel, element 8 is a reaction force motor, element 13 is a turning motor, element 4 is a SBW controller, abstract, a steering amount of the steering unit, a turning amount for suppressing the yaw angle, p51-52), wherein the control unit is configured to execute a method comprising:  determining a basic motor torque which is dependent on a driving state and on a position; providing at least one steering function which is part of a first subgroup of steering functions(see at least fig.1-3, element 6 is a steering wheel, element 8 is a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662